DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Application filed 01/21/2021.
No priority date is claimed.  Therefore, the effective filing date of this application is 01/21/2021.
Claims 1-20 are pending.

Remarks

Regarding claim 1, claim 1 recites a non-transitory tangible computer readable storage medium having stored thereon a computer program, which is directed to an article of manufacture (i.e., a statutory category of invention).  In addition, claim 1 reciting a method/technique for managing sets of snapshots in a storage environment is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 1 as well as its dependent claims 2-12 are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Regarding claim 13, claim 13 recites a method comprising a series of steps that must be tied to a machine for generating and managing sets of snapshots (i.e., snapsets) as recited, which is directed to an process (i.e., a statutory category of invention).  In addition, claim 13 reciting a method/technique for managing sets of snapshots in a storage environment is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 13 as well as its dependent claims 14-20 are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Claim Objections

Claims 2-12 and 20 are objected to because of the following informalities:  

Regarding claims 2-12, the term “The transitory tangible computer readable storage medium” at the beginning of each claim should be amended to “The non-transitory tangible computer readable storage medium” for properly referencing to claim 1.

Regarding claim 9, the term “snapset ID value” in line 3 should be either “a snapset ID value” (i.e., singular form) or “snapset ID values” (i.e., plural form).

Regarding claim 20, the term “snapset ID values” in line 3 should be “a snapshot ID value” because a particular snapset should have only one snapset ID value.

Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the storage group" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 5, the phrase “that are taken” in line 3 raises question regarding what are taken based on data existed in the storage volumes as recited.  Therefore, the metes and bounds of the claimed invention are unclear.

Claim 7 recites the limitation "the snapset ID values" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation "the storage group" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim 17 recites the limitation "the snapset ID values" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Other independent claims are rejected as incorporating and failing to resolve the deficiency of rejected independent claims 1 and 13 upon which they depend correspondingly.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-13, 15-20 (effective filing date 01/21/2021) are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (U.S. Publication No. 2019/0332499, Publication date 10/31/2019), in view of Elisha (U.S. Publication No. 2018/0181311, Publication date 06/28/2018) and further in view of Kadayam et al. (U.S. Publication No. 2015/0286695, Publication date 10/08/2015).

As to claim 1, Huang et al. teaches:
“A non-transitory tangible computer readable storage medium having stored thereon a computer program for implementing a method of deterministically identifying sets of snapshots in a storage environment, the computer program including a set of instructions which, when executed by a computer, cause the computer to perform a method comprising the steps of” (see Huang et al., Abstract, Fig. 1, Fig. 5 and [0046]):
“creating snapsets of sets of storage volumes organized as storage groups in storage resources of a storage system, each snapset including a snapshot of each respective storage volume of the storage group” (see Huang et al., Fig. 4b and [0030] for creating snapshot sets (i.e., snapsets) for consistency groups (i.e., storage groups of storage volumes, wherein each snapshot set includes one or more LUN snapshots wherein each LUN snapshot is a snapshot of a storage volume (i.e., LUN) of a consistency group; also see Fig. 5, step 504);
“assigning a respective snapset ID to each of the snapsets” (see Huang et al., Fig. 4b, [0031] and [0033] wherein each snapshot set is associated with a snapshot set identifier (SSID) (e.g., an SSID 430.1 for the snapshot set 430 or an SSID 432.1 for the snapshot set 432); also see Fig. 5, step 506 for first identifier of the set of snapshots); and
“associating the respective snapset ID with each of the snapshots of the respective snapset” (see Huang et al., Fig. 5, step 506, for associating the first identifier of the set of snapshot set with snapshot metadata of each snapshot in the set of snapshots; also see [0004]).
Thus, Huang et al. teaches a feature of creating snapshots or set(s) of snapshots (see Fig. 4c and step 504 of Fig. 5).
However, Huang et al. does not explicitly teach a feature of creating/taking snapshots periodically as recited.
On the other hand, Elisha teaches a feature a feature of creating/taking snapshots periodically (see Elisha, [0045] for defining a periodicity of snapshot capturing based on descriptive information provided by a user (see [0043])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Elisha's teaching to Huang et al.’s system by adding a feature of periodically generating sets of snapshots of storage volumes in consistency groups.  Ordinarily skilled artisan would have been motivated to do so to provide Huang et al.’s system with an effective way to protect the storage system because snapshots are known as backups of data, which can restore the storage system to its previous states/PITs.  In addition, both of the references (Huang et al. and Elisha) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, creating/taking snapshots of storage volumes in a group.  This close relation between both of the references highly suggests an expectation of success when being combined.
Huang et al. as modified by Elisha also teaches a snapshot set identifier (SSID) associated with each snapshot set (see Huang et al., [0003] and Fig. 4b). 
However, Huang et al. as modified by Elisha does not explicitly teach a feature of using an identifier being a monotonically increasing value as equivalently recited as follows:
“the snapset ID being a monotonically increasing value within the storage system”.
On the other hand, Kadayam et al. teaches a feature of using an identifier being a monotonically increasing value (see Kadayam et al., [0090] for associating/identifying each data object with a unique sequence number (i.e., identifier), wherein sequence numbers are unique sequence numbers in monotonically ascending order, wherein a sequence number as disclosed is interpreted as an identifier being monotonically increasing value as recited).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kadayam et al.'s teaching to Huang et al.’s system (as modified by Elisha) by adding a feature of using sequence numbers as unique identifiers for snapshot sets in the storage system.  Ordinarily skilled artisan would have been motivated to do so to provide Huang et al.’s system with an effective alternative way to identify and manage snapshot sets because sequence numbers are well-known and well-used in the art as identifiers for uniquely identifying objects/items in a system.  In addition, both of the references (Huang et al. and Kadayam et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, system for creating and managing snapshots.  This close relation between both of the references highly suggests an expectation of success when being combined.

As to claim 3, this claim is rejected based on the same arguments as above to reject claim 1 and is similarly rejected including the following:
Huang et al. as modified by Elisha and Kadayam et al. teaches:
“wherein the snapset ID is a monotonically increasing sequential number across all storage groups” (see Huang et al., [0003] for using a snapshot set identifier (SSID) to identify each snapshot set; also see Kadayam et al., [0090] for using monotonically increasing sequence numbers as unique identifiers).

As to claim 4, this claim is rejected based on the same arguments as above to reject claim 1 and is similarly rejected including the following:
Huang et al. as modified by Elisha and Kadayam et al. teaches:
“maintaining the snapset IDs within the storage system as constant values that do not change over time” (see Huang et al., [0003] for associating each snapshot set with a snapshot set identifier; also see Kadayam et al., [0090] wherein an identifier is a sequence number (i.e., constant value)).

As to claim 5, this claim is rejected based on the same arguments as above to reject claim 1 and is similarly rejected including the following:
Huang et al. as modified by Elisha and Kadayam et al. teaches:
“wherein each snapset includes a set of snapshots that are taken on storage volumes of the storage group that are taken based on data that existed in the storage volumes at a particular point in time” (see Huang et al., [0023] wherein each snapshot set (i.e., snapset) includes one or more snapshots of storage volumes in a consistency group (i.e., storage group) taken at a certain PIT).

As to claim 6, this claim is rejected based on the same arguments as above to reject claim 1 and is similarly rejected including the following:
Huang et al. as modified by Elisha and Kadayam et al. teaches:
“wherein the step of periodically creating snapsets of sets of storage volumes” (see Huang et al., [0024] for taking snapshot sets at different PIT; also see Elisha, [0045] for taking snapshots periodically), comprises:
“quiescing IO operation on a respective set of storage volumes” (see Huang et al., [0027] for a first timestamp indicating the time when IO requests provided by one or more of the host computers were paused; also see Elisha, [0052] for ceasing input and output operations or read or write operations to storage volumes);
“creating snapshots of each of the storage volumes while IO operations are quiesced” (see Huang et al., [0027] for a second timestamp indicating the time when a snapshot was taken; also see Elisha, [0052] and [0058] for capturing a snapshot of one or more storage volume after ceasing the I/O operations or read and write operations); and
“resuming IO operations on the respective set of storage volumes after creation of the snapshots” (see Elisha, [0064] for causing input and output operations to the storage volumes to be resumed).

As to claim 7, this claim is rejected based on the same arguments as above to reject claim 1 and is similarly rejected including the following:
Huang et al. as modified by Elisha and Kadayam et al. teaches:
“further comprising implementing control operations on the snapsets based on the snapset ID values” (see Huang et al., [0044] for performing a delete operation on a snapshot set based on the snapshot set identifier (SSID) associated with the snapshot set).

As to claim 8, Huang et al. as modified by Elisha and Kadayam et al. teaches all limitations as recited in claim 7 including wherein one of the control operations comprising identifying and deleting snapshot set(s) based on its snapshot set identifier (i.e., SSID) (see Huang et al., [0044]).
However, Huang et al. as modified by Elisha and Kadayam et al. as above does not explicitly teach a feature of identifying and deleting data/objects based on comparison their identifiers with a particular identifier value as equivalently recited as follows:
“wherein one of the control operations comprises deleting all snapsets of storage volumes of a particular storage group having snapset ID values lower than a first snapset ID value”.
On the other hand, Kadayam et al. further teaches a feature of identifying and deleting data/objects based on comparison their identifiers with a particular identifier value (see Kadayam et al., [0108]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kadayam et al.'s teaching to Huang et al.’s system (as modified by Elisha) by adding a feature of identifying and deleting snapshot sets based on comparison their identifier values to a particular identifier value.  Ordinarily skilled artisan would have been motivated to do so to provide Huang et al.’s system with an effective alternative way to identify and manage snapshot sets based on their identifier values.  In addition, both of the references (Huang et al. and Kadayam et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, system for creating and managing snapshots.  This close relation between both of the references highly suggests an expectation of success when being combined.

As to claim 9, Huang et al. as modified by Elisha and Kadayam et al. teaches all limitations as recited in claim 7 including wherein one of the control operations comprising identifying and deleting snapshot set(s) based on its snapshot set identifier (i.e., SSID) (see Huang et al., [0044]).
However, Huang et al. as modified by Elisha and Kadayam et al. as above does not explicitly teach a feature of identifying and deleting data/objects based on comparison their identifiers with a particular identifier value as equivalently recited as follows:
“wherein one of the control operations comprises deleting all snapsets of storage volumes of multiple storage groups having snapset ID value lower than a first snapset ID value”.
On the other hand, Kadayam et al. further teaches a feature of identifying and deleting data/objects based on comparison their identifiers with a particular identifier value (see Kadayam et al., [0108]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kadayam et al.'s teaching to Huang et al.’s system (as modified by Elisha) by adding a feature of identifying and deleting snapshot sets based on comparison their identifier values to a particular identifier value.  Ordinarily skilled artisan would have been motivated to do so to provide Huang et al.’s system with an effective alternative way to identify and manage snapshot sets based on their identifier values.  In addition, both of the references (Huang et al. and Kadayam et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, system for creating and managing snapshots.  This close relation between both of the references highly suggests an expectation of success when being combined.

As to claim 10, Huang et al. as modified by Elisha and Kadayam et al. teaches all limitations as recited in claim 7 including wherein one of the control operations comprising identifying and making use snapshot set(s) based on its snapshot set identifier (i.e., SSID) (see Huang et al., [0045] for identifying and using the snapshot set for restore operation, wherein each snapshot set is identified by a snapshot set identifier (i.e., SSID)).
However, Huang et al. as modified by Elisha and Kadayam et al. as above does not explicitly teach a feature of identifying/using data/objects based on comparison their identifiers with a particular identifier value as equivalently recited as follows:
“wherein one of the control operations comprises making use of a particular snapset of storage volumes of a particular storage group having a snapset ID value equal to a first value”.
On the other hand, Kadayam et al. further explicitly teaches a feature of identifying/using data/objects based on comparison their identifiers with a particular identifier value (see Kadayam et al., [0108] for identifying data objects with sequence number equal to the cleanup sequence number). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kadayam et al.'s teaching to Huang et al.’s system (as modified by Elisha) by adding a feature of identifying/using snapshot sets based on comparison their identifier values to a particular identifier value.  Ordinarily skilled artisan would have been motivated to do so to provide Huang et al.’s system with an effective alternative way to identify and manage snapshot sets based on their identifier values.  In addition, both of the references (Huang et al. and Kadayam et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, system for creating and managing snapshots.  This close relation between both of the references highly suggests an expectation of success when being combined.

As to claim 11, this claim is rejected based on the same arguments as above to reject claim 10 and is similarly rejected including the following:
Huang et al. as modified by Elisha and Kadayam et al. teaches:
“wherein making use of the particular snapset comprises linking the snapshots of the snapset to target volumes” (see Huang et al., [0040] for a consistency group snapshot set node (CGSSN) that contains an association/link between the snapshot set ID (i.e., representing a set of snapshots) and a pointer to the storage volume list (i.e., target volumes)).

As to claim 12, this claim is rejected based on the same arguments as above to reject claim 7 and is similarly rejected including the following:
Huang et al. as modified by Elisha and Kadayam et al. teaches:
“wherein one of the control operations comprises querying for snapsets of storage volumes of a particular storage group to determine snapset ID values of existing snapsets on the storage system” (see Huang et al., [0022]-[0023] for managing one or more snapshot set lists for each consistency group wherein each snapshot set is associated/identified by a snapshot set identifier (SSID); also see [0044]-[0045] for a graphical user interface (GUI) for accessing and managing snapshots and snapshot sets, wherein each snapshot or snapshot set is identified an identifier (e.g., SSID)).

As to claim 13, Huang et al. teaches:
“A method of deterministically identifying sets of snapshots in a storage environment” (see Huang et al., Abstract, Figs. 4a-c, and Fig. 5):
“creating snapsets of sets of storage volumes organized as storage groups in storage resources of a storage system, each snapset including a snapshot of each respective storage volume of the storage group” (see Huang et al., Fig. 4b and [0030] for creating snapshot sets (i.e., snapsets) for consistency groups (i.e., storage groups of storage volumes, wherein each snapshot set includes one or more LUN snapshots wherein each LUN snapshot is a snapshot of a storage volume (i.e., LUN) of a consistency group; also see Fig. 5, step 504);
“assigning a respective snapset ID to each of the snapsets” (see Huang et al., Fig. 4b, [0031] and [0033] wherein each snapshot set is associated with a snapshot set identifier (SSID) (e.g., an SSID 430.1 for the snapshot set 430 or an SSID 432.1 for the snapshot set 432); also see Fig. 5, step 506 for first identifier of the set of snapshots); and
“associating the respective snapset ID with each of the snapshots of the respective snapset” (see Huang et al., Fig. 5, step 506, for associating the first identifier of the set of snapshot set with snapshot metadata of each snapshot in the set of snapshots; also see [0004]).
Thus, Huang et al. teaches a feature of creating snapshots or set(s) of snapshots (see Fig. 4c and step 504 of Fig. 5).
However, Huang et al. does not explicitly teach a feature of creating/taking snapshots periodically as recited.
On the other hand, Elisha teaches a feature a feature of creating/taking snapshots periodically (see Elisha, [0045] for defining a periodicity of snapshot capturing based on descriptive information provided by a user (see [0043])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Elisha's teaching to Huang et al.’s system by adding a feature of periodically generating sets of snapshots of storage volumes in consistency groups.  Ordinarily skilled artisan would have been motivated to do so to provide Huang et al.’s system with an effective way to protect the storage system because snapshots are known as backups of data, which can restore the storage system to its previous states/PITs.  In addition, both of the references (Huang et al. and Elisha) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, creating/taking snapshots of storage volumes in a group.  This close relation between both of the references highly suggests an expectation of success when being combined.
Huang et al. as modified by Elisha also teaches a snapshot set identifier (SSID) associated with each snapshot set (see Huang et al., [0003] and Fig. 4b). 
However, Huang et al. as modified by Elisha does not explicitly teach a feature of using an identifier being a monotonically increasing value as equivalently recited as follows:
“the snapset ID being a monotonically increasing value within the storage system”.
On the other hand, Kadayam et al. teaches a feature of using an identifier being a monotonically increasing value (see Kadayam et al., [0090] for associating/identifying each data object with a unique sequence number (i.e., identifier), wherein sequence numbers are unique sequence numbers in monotonically ascending order, wherein a sequence number as disclosed is interpreted as an identifier being monotonically increasing value as recited).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kadayam et al.'s teaching to Huang et al.’s system (as modified by Elisha) by adding a feature of using sequence numbers as unique identifiers for snapshot sets in the storage system.  Ordinarily skilled artisan would have been motivated to do so to provide Huang et al.’s system with an effective alternative way to identify and manage snapshot sets because sequence numbers are well-known and well-used in the art as identifiers for uniquely identifying objects/items in a system.  In addition, both of the references (Huang et al. and Kadayam et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, system for creating and managing snapshots.  This close relation between both of the references highly suggests an expectation of success when being combined.

As to claim 15, this claim is rejected based on the same arguments as above to reject claim 13 and is similarly rejected including the following:
Huang et al. as modified by Elisha and Kadayam et al. teaches:
“wherein the snapset ID is a monotonically increasing sequential number across all storage groups” (see Huang et al., [0003] for using a snapshot set identifier (SSID) to identify each snapshot set; also see Kadayam et al., [0090] for using monotonically increasing sequence numbers as unique identifiers).

As to claim 16, this claim is rejected based on the same arguments as above to reject claim 13 and is similarly rejected including the following:
Huang et al. as modified by Elisha and Kadayam et al. teaches:
“maintaining the snapset IDs within the storage system as constant values that do not change over time” (see Huang et al., [0003] for associating each snapshot set with a snapshot set identifier; also see Kadayam et al., [0090] wherein an identifier is a sequence number (i.e., constant value)).

As to claim 17, this claim is rejected based on the same arguments as above to reject claim 13 and is similarly rejected including the following:
Huang et al. as modified by Elisha and Kadayam et al. teaches:
“further comprising implementing control operations on the snapsets based on the snapset ID values” (see Huang et al., [0044] for performing a delete operation on a snapshot set based on the snapshot set identifier (SSID) associated with the snapshot set).

As to claim 18, Huang et al. as modified by Elisha and Kadayam et al. teaches all limitations as recited in claim 17 including wherein one of the control operations comprising identifying and deleting snapshot set(s) based on its snapshot set identifier (i.e., SSID) (see Huang et al., [0044]).
However, Huang et al. as modified by Elisha and Kadayam et al. as above does not explicitly teach a feature of identifying and deleting data/objects based on comparison their identifiers with a particular identifier value as equivalently recited as follows:
“wherein one of the control operations comprises deleting all snapsets of storage volumes of a particular storage group having a snapset ID value lower than a first value”.
On the other hand, Kadayam et al. further teaches a feature of identifying and deleting data/objects based on comparison their identifiers with a particular identifier value (see Kadayam et al., [0108]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kadayam et al.'s teaching to Huang et al.’s system (as modified by Elisha) by adding a feature of identifying and deleting snapshot sets based on comparison their identifier values to a particular identifier value.  Ordinarily skilled artisan would have been motivated to do so to provide Huang et al.’s system with an effective alternative way to identify and manage snapshot sets based on their identifier values.  In addition, both of the references (Huang et al. and Kadayam et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, system for creating and managing snapshots.  This close relation between both of the references highly suggests an expectation of success when being combined.

As to claim 19, Huang et al. as modified by Elisha and Kadayam et al. teaches all limitations as recited in claim 17 including wherein one of the control operations comprising identifying and deleting snapshot set(s) based on its snapshot set identifier (i.e., SSID) (see Huang et al., [0044]).
However, Huang et al. as modified by Elisha and Kadayam et al. as above does not explicitly teach a feature of identifying and deleting data/objects based on comparison their identifiers with a particular identifier value as equivalently recited as follows:
“wherein one of the control operations comprises deleting all snapsets of storage volumes of multiple storage groups having snapset ID values lower than a first snapset ID value”.
On the other hand, Kadayam et al. further teaches a feature of identifying and deleting data/objects based on comparison their identifiers with a particular identifier value (see Kadayam et al., [0108]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kadayam et al.'s teaching to Huang et al.’s system (as modified by Elisha) by adding a feature of identifying and deleting snapshot sets based on comparison their identifier values to a particular identifier value.  Ordinarily skilled artisan would have been motivated to do so to provide Huang et al.’s system with an effective alternative way to identify and manage snapshot sets based on their identifier values.  In addition, both of the references (Huang et al. and Kadayam et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, system for creating and managing snapshots.  This close relation between both of the references highly suggests an expectation of success when being combined.
As to claim 20, Huang et al. as modified by Elisha and Kadayam et al. teaches all limitations as recited in claim 17 including wherein one of the control operations comprising identifying and making use snapshot set(s) based on its snapshot set identifier (i.e., SSID) (see Huang et al., [0045] for identifying and using the snapshot set for restore operation, wherein each snapshot set is identified by a snapshot set identifier (i.e., SSID)).
However, Huang et al. as modified by Elisha and Kadayam et al. as above does not explicitly teach a feature of identifying/using data/objects based on comparison their identifiers with a particular identifier value as equivalently recited as follows:
“wherein one of the control operations comprises making use of a particular snapset of storage volumes of a particular storage group having snapset ID values lower than a first snapset ID value”.
On the other hand, Kadayam et al. further explicitly teaches a feature of identifying/using data/objects based on comparison their identifiers with a particular identifier value (see Kadayam et al., [0108] for identifying data objects with sequence number equal to the cleanup sequence number). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kadayam et al.'s teaching to Huang et al.’s system (as modified by Elisha) by adding a feature of identifying/using snapshot sets based on comparison their identifier values to a particular identifier value.  Ordinarily skilled artisan would have been motivated to do so to provide Huang et al.’s system with an effective alternative way to identify and manage snapshot sets based on their identifier values.  In addition, both of the references (Huang et al. and Kadayam et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, system for creating and managing snapshots.  This close relation between both of the references highly suggests an expectation of success when being combined.

Claims 2 and 14 (effective filing date 01/21/2021) are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (U.S. Publication No. 2019/0332499, Publication date 10/31/2019), in view of Elisha (U.S. Publication No. 2018/0181311, Publication date 06/28/2018), in view of Kadayam et al. (U.S. Publication No. 2015/0286695, Publication date 10/08/2015), and further in view of Bestler (U.S. Publication No. 2018/0145983, Publication date 05/24/2018).

As to claims 2 and 14, Huang et al. as modified by Elisha and Kadayam et al. teaches all limitations as recited in claims 1 and 13 respectively.
However, Huang et al. as modified by Elisha and Kadayam et al. does not explicitly teach a feature of using a high-resolution timestamp based on a time of creation of an object/set to identify the object/set as equivalently recited as follows:
“wherein the snapset ID is a high-resolution timestamp based on a time of creation of the respective snapset”.
On the other hand, Bestler teaches a feature of using a high-resolution timestamp based on a time of creation of an object/set to identify the object/set (see Bestler, [0044] for using a high-resolution timestamp (generated when the version is put to the distributed storage system (i.e., when the version is created)) as a unique version identifier (i.e., UVID) to uniquely identify a version of an object).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bestler's teaching to Huang et al.’s system (as modified by Elisha and Kadayam et al.) by adding a feature of using a high-resolution timestamp based on a time of creation of a snapset to identify the snapset.  Ordinarily skilled artisan would have been motivated to do so as suggested by Bestler (see [0044]) to provide Huang et al.’s system with an effective alternative way to uniquely identify snapsets in the system using a high-resolution timestamp.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735. The examiner can normally be reached Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Phuong Thao Cao/Primary Examiner, Art Unit 2164